 



Exhibit 10.11

 

Intellicheck, Inc.

 

Executive Employment Agreement

 

Intellicheck, Inc. (“Company”) and Bryan Lewis (“Employee”) (together, the
“parties”) enter into this Executive Employment Agreement (“Agreement”)
effective as of February 1, 2018.

 

Agreement

 

Based upon the consideration of the mutual covenants in this Agreement, and
other good and valuable consideration, the sufficiency and receipt of which are
acknowledged, the parties agree as follows:

 

1. Employment.

 

1.1Employee agrees to be employed as President and Chief Executive Officer
(“CEO”) of Company. Employee’s first day of employment as CEO will be February
21, 2018 (“Start Date”). The CEO reports directly to the Board of Directors
(“Board”). Employee will comply with all rules, policies, and procedures of
Company, as modified from time to time, including, without limitation, rules and
procedures set forth in Company’s employee handbook as adopted and modified from
time to time at Company’s sole discretion. Employee will perform all of
Employee’s responsibilities in complete compliance with all applicable laws.
Company may, in its discretion, modify Employee’s duties, title, and assignment.
Employee will serve on the Board for no consideration other than that provided
for in this Agreement.

 

1.2Employee agrees to devote Employee’s full and undivided time, energy,
knowledge, skill, and ability to the purposes of Company and discharging
Employee’s responsibilities for the benefit of Company’s business. In no event
will Employee allow other activities to conflict or interfere with Employee’s
duties to Company. Employee agrees to perform all duties faithfully and
diligently and to the best of Employee’s ability. Employee recognizes that the
services to be rendered under this Agreement require certain training, skills,
and experience, and that this Agreement is entered into for the purpose of
obtaining such service for Company. Employee agrees to provide Company with any
information that Employee possesses and that will be of benefit to Company,
unless providing such information would violate a third party’s rightful claim
of ownership or unless such information is subject to an ongoing obligation of
confidentiality to any third party, particularly any prior employers of
Employee. Employee agrees to conduct himself in a way that will be a credit to
the reputation and interests of Company and its Affiliates, to perform
Employee’s duties in a careful, safe, loyal, and prudent manner, and to
otherwise fulfill all fiduciary and other duties Employee has to Company. For
purposes of this Agreement, “Affiliate” means any person or entity, including
the current subsidiaries of the Company, currently existing or subsequently
formed that directly or indirectly controls, is controlled by, or is under
common control with Company, whether by contract, through the ownership of
voting securities or otherwise.

 

1.3Employee’s initial base of operations will be Company’s offices in Jericho,
New York. Employee will travel the United States and internationally as
necessary to fulfill the responsibilities of Employee’s position.

 

   

 

 

2.At-Will Employment. Employee understands and agrees that Employee’s employment
with Company will be at will and for no specific term, and either Employee or
Company may terminate the employment relationship at any time, with or without
reason, with or without cause, notice, pre-termination warning or discipline, or
other pre- or post-termination procedures of any kind, subject only to the
provisions of Section 4 regarding payments upon termination. Any representations
to the contrary, whether written, verbal, or implied by any Company
communication, conduct, or practice, are unauthorized and void unless contained
in a formal written employment contract signed by the Company’s Chairman of the
Board, at the direction of the Board of Directors, and Employee. Except as
otherwise noted in this Agreement, Employee will not be entitled to any further
compensation or benefits, other than compensation earned through the termination
date of Employee’s employment, accrued, unused vacation, and vested benefits, if
any exist, regardless of the reason for termination.

 

3.Compensation and Benefits. Employee will be entitled to compensation and
benefits pursuant to the following subparagraphs.

 

3.1Base Salary. Employee will be paid a salary at an annual gross rate of
$250,000 per year (“Base Salary”), with the actual amount paid to be prorated
for the actual period of employment and payable in equal installments in
accordance with Company’s normal payroll practices, subject to appropriate
deductions and withholding.

 

3.2Annual Incentive Compensation. Company will provide Employee with the
opportunity to earn an annual incentive compensation award (“Annual Incentive
Compensation”) under terms identified by Company and based on achievement of
goals identified by the Board or its designee. For 2018 and going forward,
Employee may earn Annual Incentive Compensation an at-goal amount of $125,000
gross based on achievement of goals identified by the Board and also subject to
accelerators for outperformance. Bonus targets to be mutually agreed upon by the
Employee and Board within 90 days of Employee start date. Any Annual Incentive
Compensation will be prorated for the actual period of employment and subject to
Employee’s satisfaction of all eligibility criteria, as determined by the Board,
or its designee, in its sole discretion. Any Annual Incentive Compensation will
not be deemed earned until paid, and Employee must be employed with Company at
the time of payment and award to be eligible to receive such payment or award.

 

3.3Benefits. Employee will be eligible to participate in employee benefit
programs established by Company for personnel on a basis commensurate with
Employee’s position and in accordance with the terms and conditions of the
governing documents and the Company’s policies from time to time, provided that
Employee satisfies the eligibility requirements of any such program. Nothing
herein will require the adoption or maintenance of any such plans. Employee also
will receive the following additional benefits:

 

3.3.1Vacation. Employee will be provided with 20 vacation days per calendar
year, which will accrue in accordance with Company’s vacation policy. Employee
may use his vacation consistent with the applicable Company policy in place at
the time of use.

 

3.3.2Expenses. Company will reimburse Employee in accordance with Company’s
policies and procedures for reasonable expenses necessarily incurred in the
performance of duties hereunder, provided that Employee provides appropriate
receipts and vouchers indicating the specific business purpose for each such
expenditure in accordance with Company policies.

 

   

 

 

3.4Relocation Benefits. Company will pay certain relocation and housing benefits
to Employee as set forth in Section 3.4.1. These advances may be earned subject
to the terms specified in Section 3.4.2.

 

3.4.1Moving Expenses. Subject to the requirements of Section 3.4.2, Company will
advance or reimburse the amount of Employee’s reasonable Moving Expenses that
are actually incurred by Employee to relocate to a reasonable distance to
Melville, New York. The parties presently anticipate that Employee will relocate
to temporary housing within a reasonable distance to Melville within 60 days of
the start date. Any Moving Expense must be previously quoted to Employee and
approved by the Board in advance. For the purposes of this Agreement, “Moving
Expenses” means the reasonable cost of “qualified moving expenses” as that term
is defined in Section 217 of the Internal Revenue Code of 1986 (the “Code”) and
the regulations thereunder, including the expense of moving household goods and
personal effects from Employee’s former residence to Employee’s new residence,
as well as the expenses of packing, crating, and in-transit storage and
insurance for such goods and effects. The following items are expressly excluded
from the definition of Moving Expenses: meals, rental cars, and temporary
housing and living expenses after arrival, residence sale, purchase or lease
expenses, house-hunting expenses, and other costs not specified in the
definition of Moving Expenses. To receive payment under this provision, Employee
must present to Company documentation, including receipts, for amounts actually
expended within a reasonable time following completion of the move. Subject to
Section 12.10, the Moving Expense will be paid to Employee (or on behalf of
Employee) a reasonable period after Employee’s submission of appropriate
documentation.

 

3.4.2Relocation Advances and Repayment Provision. If Employee remains employed
by Company in good standing through the 12 month anniversary of the Start Date,
then the Moving Expense and other covered expenses (collectively, “Relocation
Advances”) will be earned by Employee in full, subject to the conditions below.
If Employee’s employment terminates before the 12 month anniversary of the Start
Date, then the Relocation Advances shall be prorated (and clawed back if
necessary) based on the duration of employment out of 12 months employed, unless
Section 4.2 applies. Employee expressly authorizes Company to deduct all amounts
owed by Employee to Company under this Section 3.4.2 as an offset against
Employee’s final paycheck and further agrees and acknowledges that such
deduction is for the sole benefit of Employee, who otherwise would not be
offered these relocation benefits. If the full amount owed is not deducted,
Employee must repay the Company within 10 business days after the Separation
Date (as defined below) for any amount still owed. Nothing in this provision
restricts the at-will employment relationship.

 

3.5Stock Option. Upon the Start Date, Employee will receive an option to
purchase 100,000 shares (subject to adjustment in the event of any
recapitalization, stock split or reverse stock split), subject to a four-year
vesting schedule (25% will vest after each one full year of employment) under
the Company’s 2015 Omnibus Incentive Plan, as amended (“Stock Option”).

 

   

 

 

4.Termination. In addition to the provisions in Sections 4.1 through 4.5, if and
as applicable, upon termination of Employee’s employment by Company or Employee
for any reason, Company will pay Employee (a) salary earned on or before the
termination date of Employee’s employment, (b) unpaid expenses, (c) accrued,
unused vacation, and (d) vested benefits, if any exist, which vested benefits
will be handled in accordance with their controlling plans and documents
(collectively, “Final Pay”). Employee’s last day of employment, regardless of
the reason for termination (or no reason) is the “Separation Date.”

 

4.1Termination by Company For Cause or Resignation by Employee. Company will
have the right to terminate immediately Employee’s services and this Agreement
for Cause upon notice of termination. Upon termination of Employee’s employment
hereunder for Cause, or if Employee terminates Employee’s employment for any
reason, all compensation described herein will cease as of the Separation Date,
and Employee will have no rights to any other compensation or payments, other
than the Final Pay. Any assignment of this Agreement by Company will not
constitute a termination for Cause for purposes of this Section 4.1.

 

4.2Termination by Company Without Cause. Company will have the right to
terminate immediately Employee’s services and this Agreement without Cause and
without Employee’s consent upon notice of termination, subject to the provisions
of this Section 4.2. If Company terminates Employee’s employment without
Employee’s consent and without Cause, Company will provide Employee the
following (collectively, “Severance”), subject to the conditions below:

 

  ● Severance Payments: If Employee is terminated without Cause:

 

  ○ Prior to the one year anniversary of this Agreement, Company will continue
to pay Employee’s base monthly salary (at the annual rate then in effect),
subject to applicable deductions and withholdings, for six months in accordance
with Company’s regular payroll schedule.         ○ After the one anniversary of
this Agreement but before the fifth anniversary of this Agreement, Company will
continue to pay Employee’s base monthly salary (at the annual rate then in
effect), for one year subject to applicable deductions and withholdings, for one
year in accordance with Company’s regular payroll schedule.         ○ After the
fifth anniversary of this Agreement, Company will continue to pay Employee’s
base monthly salary (at the annual rate then in effect), subject to applicable
deductions and withholdings, for eighteen months in accordance with Company’s
regular payroll schedule.

 

  ● Benefits Continuation: If Employee is terminated without cause, the company
will reimburse Employee for the full amount of premiums paid for participation
in the company’s medical, dental and vision plans pursuant to Section 498B(f) of
the Internal Revenue Code of 1986, as amended (COBRA) until such time as
Employee becomes eligible for coverage under another employer’s insurance plan
or the following periods, whichever is shorter:

 

  ○ Prior to the one year anniversary of this agreement, for a period of six
months.         ○ After the one anniversary of this Agreement but before the
fifth anniversary of this Agreement, for a period of one year.         ○ After
the fifth anniversary of this Agreement, for a period of 18 months

 

   

 

 

The above three bulleted provisions, (the “Severance Payments”) and the three
separate durations being the (“Severance Period”).

 

  ● The Severance Payments will commence with the next payment cycle after the
Separation Date provided that Employee has satisfied the conditions below and
further provided that if the next payment period begins in one taxable year and
ends in a subsequent taxable year, Severance Payments will commence in the
subsequent taxable year.

 

The Severance is expressly conditioned upon (a) Employee’s timely execution and
delivery to Company of a separation agreement in a form acceptable to Company,
which will include a full waiver and release of all claims by Employee against
Company, its Affiliates, and their officers, directors, employees, and agents;
(b) Employee not rescinding or revoking the separation agreement; and (c)
Employee being and remaining in full compliance with this Agreement (including
Sections 5, 6, and 7), and all other obligations to Company. Except as provided
in this Section 4.2, upon termination by Company without Employee’s consent and
without Cause, Employee will not be entitled to any further compensation,
payments, or severance other than the Final Pay.

 

4.3Death or Disability. Employee and Company acknowledge that Employee’s ability
to perform the duties specified in Section 1 or as otherwise communicated by
Company are of the essence of this Agreement. This Agreement and Employee’s
employment hereunder will terminate automatically upon the death or Total
Disability of Employee. If Employee’s employment is terminated as a result of
the Employee’s death or Total Disability, this Agreement will terminate without
further obligations to Employee, other than the Final Pay.

 

4.4Limitations. Employee agrees that this Section 4 details the sole
consideration to which Employee may be entitled in the event of the termination
of Employee’s employment. Employee expressly waives and relinquishes any claim
to other or further consideration. If any consideration is owed to Employee in
connection with Employee’s termination of employment under any arrangement or
law (including the federal Workers Adjustment and Retraining Notification Act or
other state or local laws), then amounts owed to Employee under this Section 4
will be less the amount of all such sums to the extent permitted by law.

 

4.5Definitions. For purposes of this Agreement, the following definitions apply:

 

  (a) “Cause” means a good faith determination by Company that: (i) Employee has
engaged in conduct that constitutes gross negligence, flagrant disloyalty to
Company, material dishonesty, fraud, theft, embezzlement, or unprofessional
conduct; (ii) Employee has failed to perform assigned job duties or willfully or
repeatedly failed to carry out the directions of the Board or its designee;
(iii) Employee engaged in insubordination or willful dereliction of his duties
hereunder; (iv) Employee has falsified any Company record or violated any law or
regulation related to performance of Employee’s duties; (v) Employee has engaged
in conduct in violation of material policies of Company or its Affiliates,
including policies pertaining to compliance with the laws prohibiting unlawful
discrimination, harassment, or insider trading; (vi) Employee has been convicted
of or entered a plea of nolo contendere to any crime involving fraud,
embezzlement, or any other act of moral turpitude or any felony; (vii) Employee
has breached the terms of any agreement signed in connection with Employee’s
employment with Company or any of its Affiliates (including this Agreement;
(viii) Employee’s employment with Company or performance of duties within that
employment violates any obligation of employee to any third party not to engage
in such employment or duties; or (ix) Employee has done any other thing that
would constitute cause under the laws of the State of Washington.

 

   

 

 

  (b) “Total Disability” means Employee’s inability (with or without such
accommodation as may be required by law protecting persons with disabilities and
that places no undue burden on Company) as determined in good faith by the Board
or its designee, to perform Employee’s duties hereunder for a period or periods
aggregating 90 calendar days in any 12-month period as a result of physical or
mental illness.

 

5. Confidential Information.

 

5.1Confidentiality Obligations and Confidential Information. Employee may
obtain, receive, or gain access to Confidential Information in connection with
Employee’s work for Company. Employee acknowledges that disclosure of
Confidential Information outside of Company would severely affect Company or its
Affiliates and provide the recipient of the Confidential Information with an
unfair competitive advantage. During Employee’s relationship with Company and at
all times thereafter, Employee will hold all Confidential Information in
strictest confidence and will not copy, acquire, use, publish, disclose, or
communicate any Confidential Information except as necessary for Employee to
perform Employee’s employment duties for (and while employed by) Company.
“Confidential Information” means all information, data, and materials in
whatever form, tangible or intangible, and whether or not marked or otherwise
designated as confidential, that is not generally known to the public and that
relates to the business, technology, practices, projects, products, services,
inventions, ideas, trade secrets, developments, marketing, sales, customers,
finances, or legal affairs of Company or its Affiliates, including without
limitation information regarding business plans, marketing and sales data and
plans, budgets, pricing information, suppliers, customer lists and information,
data (equipment, operational, and other data), concepts, techniques, processes,
methods, know-how, designs, technology, computer programs, licenses, formulas,
and development or experimental work. Without limiting the generality of the
foregoing, trade secrets are further defined in the Uniform Trade Secrets Act,
RCW 19.108 et seq. (the “UTSA”).

 

5.2Confidential Information of Third Parties. Employee will preserve as
confidential any information that Employee learns or obtains from a third party
or relating to a third party (such as a client, customer, affiliate, partner, or
vendor) that is not readily available to the public or that Company is obligated
to treat as confidential, and Employee will treat such information as
Confidential Information.

 

5.3Return of Confidential Information. Upon the Separation Date, or sooner if so
requested, Employee will immediately return all Confidential Information and
other things belonging to Company, including tools, equipment, devices, keys,
identification, or other property, and all documents, records, notebooks, and
tangible articles containing or embodying any Confidential Information,
including any copies (whether stored in paper, electronic, magnetic, or other
form) then in Employee’s possession, custody, or control, whether prepared by
Employee or others. Employee understands that all such documents and materials
are Company’s sole property and that Employee cannot make any copies thereof.

 

   

 

 

6.Intellectual Property. Employee acknowledges that all developments, including,
without limitation, the creation of products, services, source-code,
applications, projects, strategies, tactics, promotions or publications,
inventions, patentable or otherwise, discoveries, improvements, patents,
trademarks, trade names, copyrights, trade secrets, designs, works, reports,
computer software, flow charts and diagrams, procedures and business methods,
data, documentation and writings and applications thereof relating to the actual
or planned business of Company or any of its Affiliates from and after the date
of his association with Company, that, alone or jointly with others, the
Employee may have discovered, conceived, created, made, developed, reduced to
practice or acquired (“Developments”), are works made for hire and will remain
the sole and exclusive property of Company, and Employee hereby assigns to
Company all of Employee’s right, title and interest in and to all such
Developments. Employee agrees promptly and fully to disclose all future
Developments to Company and, at any time upon request and at the sole expense of
Company, execute, acknowledge and deliver to Company all instruments that
Company will prepare, give evidence, and take all other actions that are
necessary or desirable in the reasonable opinion of Company to enable Company to
file and prosecute applications for and to acquire, maintain and enforce all
letters patent, trademark registrations or copyrights covering the Developments
in all countries in which the same are deemed necessary by Company. All data,
memoranda, notes, lists, drawings, records, files, customer lists, exhibitor
lists and other documentation (and all copies thereof) made or compiled by
Employee or made available to Employee concerning the Developments or otherwise
concerning the actual or planned business of Company or any of its Affiliates
will be the property of Company or such Affiliate, as the case may be, and will
be delivered to Company promptly upon the termination of Employee’s employment
with Company.

 

7.Noncompetition, Nonsolicitation, and Nondisparagement.

 

7.1Noncompetition. During Employee’s employment with Company and for a period of
6 months after the Separation Date (which term shall be increased to 12 months
after the second anniversary of this Agreement), Employee will not, directly or
indirectly, except for on behalf of Company or except with the prior written
approval of Company, engage in, carry on, provide advisory services in
connection with, or otherwise assist with or be interested economically in the
Business of Company within the Restricted Territory (as defined below),
including without limitation by seeking, soliciting, or accepting employment by
or agreeing to provide advisory services to any person or entity, or being
interested economically in any entity, that is at that time engaged in, or that
has plans for future engagement in the Business of Company within the Restricted
Territory.

 

7.2Nonsolicitation. During Employee’s employment with Company and for a period
of 6 months after the Separation Date (which term shall be increased to 12
months after the second anniversary of this Agreement), Employee will not,
directly or indirectly, except for on behalf of Company or except with the prior
written approval of Company: (a) accept or solicit (or assist in the
solicitation of) any person or business who was a customer or active prospect of
Company or any of its Affiliates during Employee’s employment with Company with
respect to the Business of Company within the Restricted Territory; (b) contact
any person or business who was a supplier, customer, or active prospect of
Company or any of its Affiliates during Employee’s employment with Company for
the purpose of soliciting an order or establishing a relationship for any
business enterprise that engages or that has plans for future engagement in the
Business of Company within the Restricted Territory; (c) encourage any customer,
client, or business party of Company to cease doing business with Company or to
terminate or limit an existing relationship or arrangement with Company; (d)
solicit or otherwise encourage any employee, contractor, or consultant of
Company or its Affiliates (“Covered Workers”) to terminate any employment or
contractual relationship with Company or its Affiliates; or (e) otherwise
interfere with the performance of current or former Covered Workers of their
obligations or responsibilities to Company or its Affiliates.

 

   

 

 

7.3Nondisparagement. After the Separation Date, to the maximum extent permitted
by law, Employee and Company will not, directly or indirectly, disparage
Employee, Company, its Affiliates, or any of its or their officers, directors,
or employees (“Covered Group”). This includes, but is not necessarily limited
to, not saying or doing anything that portrays Covered Group in a negative
light. Despite the foregoing, nothing in this Agreement is intended to prevent
Employee from testifying truthfully in response to any lawfully issued subpoena,
court order, or arbitral order, or providing truthful information in response to
any governmental or administrative agency investigation, as long as Employee has
received a subpoena, court order, or arbitral order (a “Disclosure Demand”) to
do so with respect to Employee’s employment with Company. Also, Employee must
provide the Disclosure Demand to Company within three business days of receiving
it and cooperate with Company and its Affiliates to the extent any of them wish
to object to or challenge the Disclosure Demand. Even if Employee has not
received a Disclosure Demand, Employee may participate in or cooperate with the
Equal Employment Opportunity Commission or similar agency.

 

7.4For purposes of this Agreement, the following definitions apply:

 

(a) “Business of Company” means the business that Company conducts or is
planning to conduct, or any aspect thereof, during the term of this Agreement,
including, without limitation, the design, development, sale, promotion,
production, marketing, licensing or distribution of products, services or
technologies relating to identification verification software, applications,
devices and services.

 

(b) “Restricted Territory” means any geographical region in which Company
engages in business or reasonably anticipates engaging in business, including
but not limited to (i) North America, and (ii) every other place in which
Company, during Employee’s employment with Company or in the 12 months before
Employee commenced employment, has had customers or employees.

 

7.5Nothing in this Section 7 will prohibit Employee from (a) working in the
industry, engaging in academic research or teaching, or using Employee’s skills
and experience, in each case in compliance with the restrictions contained in
this Agreement, or (b) holding up to one percent of the issued and outstanding
securities of any class of securities of any entity that is publicly traded and
quoted on a recognized securities exchange, so long as Employee does not,
directly or indirectly, exercise any management or control with respect to, or
have any active participation in the business of, such entity.

 

8.Disclosure. Employee agrees fully and completely to reveal the terms of
Sections 5, 6, and 7 of this Agreement to any new or prospective employee,
business partner, or investor of Employee and authorizes Company, at its
election, to make such disclosure and provide a copy of this Agreement to any
new or prospective employee, business partner, or investor.

 

   

 

 

9.Representations Regarding Existing Obligations. Employee represents and
certifies as follows: (a) Employee is not in possession or control of any
document or other tangible thing that in any way constitutes confidential,
proprietary, or trade secret information of any third party (including any
former employer); (b) Employee is not subject to a noncompetition agreement that
precludes Employee’s work for Company; (c) Employee has identified all
confidentiality, nonsolicitation, or similar agreements or obligations Employee
has with any third party, and Employee will not violate any such agreements or
obligations in the course of Employee’s work for Company; and (d) Employee will
not use or disclose any tangible or intangible information that constitutes a
trade secret of any third party (including any former employer) in the course of
Employee’s employment, except pursuant to written authorization to do so.

 

10.Remedies for Breach and Right to Injunction. Any breach of Sections 5, 6, 7,
8, or 9 of this Agreement may cause Company irreparable harm for which there is
no adequate remedy at law and, as a result, Company will be entitled to the
issuance by a court of competent jurisdiction of an injunction, restraining
order, or other equitable relief in favor of itself, without the necessity of
posting a bond, restraining Employee from committing or continuing to commit any
such violation. Any right to obtain an injunction, restraining order, or other
equitable relief under this Agreement will not be considered a waiver of any
right to assert any other remedy Company may have at law or in equity. Nothing
in this Agreement will limit the remedies available to Company. Rather, the
terms of this Agreement supplement, and do not replace, any other obligations
Employee has have under applicable law, including the UTSA and other laws
regarding confidentiality, non-disclosure, assignment of inventions, or the
protection of intellectual property or business interests. The UTSA is fully
applicable and includes all definitions and remedies in the event of a violation
of the Act. The restrictions in this Agreement are independent of any other
provision of this Agreement and will be enforceable whether or not Employee may
have or purport to have any claim against Company.

 

11.Conditions of Employment. Company’s obligations to Employee under this
Agreement are conditioned upon Employee’s timely compliance with requirements of
the U.S. immigration laws.

 

12.Miscellaneous.

 

12.1Fees. In any suit or action brought to enforce this Agreement, or to obtain
an adjudication, declaratory or otherwise, of rights hereunder, the losing party
will pay to the prevailing party reasonable attorneys’ fees and all other costs
and expenses that may be incurred by the prevailing party in such suit or
action.

 

12.2Assignability. This Agreement will be binding upon Employee, Employee’s
heirs, personal representatives, and permitted assigns and on Company, its
successors, and assigns. During Employee’s employment hereunder, this Agreement
may not be assigned by either party without the written consent of the other;
provided, however, that Company may in its sole discretion assign its rights and
obligations under this Agreement, without Employee’s consent, to an Affiliate or
a successor by sale, merger, or liquidation.

 

12.3Notices. Any notice required or permitted to be given hereunder will be
sufficient if in writing, by registered or certified mail, addressed to Employee
at: 100 Jericho Quadrangle, Suite 202, Jericho, NY 11753, or such other address
as Employee may provide to Company in writing; or addressed to Company to the
attention of Chief Financial Officer, or such other address as may be provided
in writing by Company. Notices to the Employee may, at the discretion of
Company, alternatively be hand delivered to Employee.

 

   

 

 

12.4Severability. If any provision of this Agreement or compliance by any of the
parties with any provision of this Agreement will constitute a violation of any
law, or be deemed unenforceable or void, then such provision, to the extent only
that it is in violation of law, or is deemed void or unenforceable, will be
deemed modified to the extent necessary so that it is no longer unenforceable,
void or in violation of law and will be enforced to the fullest extent permitted
by law. If such modification is not possible, said provision, to the extent that
it is in violation of law, void or unenforceable, will be deemed severable from
the remaining provisions of this Agreement, which provisions will remain binding
on the parties.

 

12.5Entire Agreement. This Agreement contains the entire agreement of the
parties, and supersedes any prior or contemporaneous statements or
understandings by or between the parties, including the Prior Agreement.
Notwithstanding the foregoing, nothing in this Agreement supersedes or restricts
any of Employee’s existing obligations to Company or under other agreements
between Employee and Company (including all Employee’s obligations under
Sections 5, 6, 7, 8, 9, 10, 12, and 13 of the Prior Agreement and other
obligations to protect the confidentiality of information of Company and to
assign intellectual property rights to it or otherwise protect its intellectual
property and/or business interests), which remain in full force and effect. This
Agreement may be changed only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension, or
discharge is sought.

 

12.6Governing Law/Jurisdiction. This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware, excluding choice of law
provisions. The parties hereby irrevocably and unconditionally agree to submit
any legal action or proceeding relating to this Agreement to the non-exclusive
general jurisdiction of the courts of the State of Delaware located in
Wilmington, Delaware and the courts of the United States located in the District
of Delaware and, in any such action or proceeding, consent to jurisdiction in
such courts and waive any objection to the venue in any such court.

 

12.7Third-Party Beneficiaries. Affiliates of Company are and will be third-party
beneficiaries of this Agreement.

 

12.8Survival. Sections 4 through 13 will survive the termination of this
Agreement or Employee’s employment relationship with Company.

 

12.9Nonwaiver. Failure of Company to insist upon strict adherence to any
provision of this Agreement or to enforce any provision, on one or more
occasions, will not be deemed to be a waiver of its right to enforce any
provision in the future.

 

   

 

 

  12.10 Code Section 409A. Company and Employee agree that this Agreement will
be interpreted to comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder to the extent applicable
(collectively “Section 409A”) and all provisions of this Agreement will be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.

 

(a)Notwithstanding any other provision of this Agreement, if at the time of
Employee’s termination of employment, he is a “specified employee”, determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to Employee on account of his separation from
service shall not be paid until the first payroll date to occur following the
six-month anniversary of Employee’s termination date (“Specified Employee
Payment Date”). The aggregate amount of any payments that would otherwise have
been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date without interest and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
If Employee dies during the six-month period, any delayed payments shall be paid
to Employee’s estate in a lump sum upon Employee’s death.

 

(b)To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to Employee on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and (iii) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.

 

12.11Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which will be treated as an original, but all of which
taken together will be treated as one and the same instrument. The headings in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

13.Employee’s Recognition of Agreement. Employee acknowledges with execution of
this Agreement that: (a) Employee has read and understood this Agreement and
agrees that its terms are necessary for the reasonable and proper protection of
Company’s business, (b) Company has been induced to employ Employee by his
representation that he will abide by and be bound by each of the covenants and
restraints in this Agreement, and (c) each and every covenant and restraint is
reasonable. Employee acknowledges that Employee has been advised by Company that
Employee is entitled to have this Agreement reviewed by an attorney of
Employee’s selection, at Employee’s expense, before signing, and that Employee
has either done so or elected to forgo that right.

 

EMPLOYEE   INTELLICHECK, INC.         /s/ Bryan Lewis     /s/ Michael D. Malone
BRYAN LEWIS   By Michael D. Malone, Chairman

 



   

 

 